TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00232-CV



                                     Frank Kosar, Appellant

                                                  v.

                    Texas Commission on Environmental Quality, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-10-000772, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellee Texas Commission on Environmental Quality filed a motion to dismiss this

appeal on the ground that the judgment appealed from is not final and appealable, nor is it an

appealable interlocutory order. Appellant Frank Kosar has notified the Court that he does not oppose

the motion to dismiss and has voluntarily withdrawn his appeal. We grant the motion and dismiss

the appeal for lack of subject-matter jurisdiction.



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: June 27, 2014